Citation Nr: 0930060	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-21 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back strain.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
fracture of the right femur with involvement of the right 
hip.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
November 1979 with prior active service of 1 year, 9 months 
and 1 day.  He also had service with the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO.  

The Veteran offered testimony at the RO during a 
videoconference hearing held with the undersigned Veterans 
Law Judge in September 2006, and a transcript of the hearing 
is of record.  

In March 2007, the Board denied the issues on appeal, in 
addition to a claim of service connection for a claimed right 
knee disorder.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an April 2008 Order, granted a Joint Motion for 
Remand, vacating the decision and remanding the case for 
compliance with the terms identified by the parties in the 
Joint Motion.  

In the April 2008 Joint Motion, the Veteran also withdrew his 
claim of service connection for a right knee disorder.  This 
claim is therefore no longer before VA.  

In May 2008, the Board remanded the case for additional 
development of the record.  

Further consideration of the issues of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a right ankle disorder and low back 
strain will be deferred pending completion of additional 
development as discussed hereinbelow.  

The now reopened claim of service connection for right femur 
and hip conditions is being remanded to the RO via the 
Appeals Management Center (AMC) for additional development 
and adjudication.  



FINDINGS OF FACT

1.  The claims of service connection for right ankle, back 
and right hip disorders were originally denied by the RO in 
an unappealed rating decision in December 1983.  

2.  The issue of whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
right hip disorder was denied in a decision by the Board in 
June 1991 and rating decision of the RO in February 2000 from 
which the Veteran did not enter a timely appeal.  

3.  Since the February 2000 RO decision, additional evidence 
has been received that is neither cumulative nor repetitive 
in nature and raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a fracture of the right femur with involvement of the 
right hip.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a fracture of 
the right femur with involvement of the right hip.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The rule is effective on November 9, 2000, with exceptions, 
to include the amendment to 38  C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed.  Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement VCAA and do not provide any rights other than those 
provided by VCAA.  

By way of letters dated in November 2004, March 2006, July 
2008 and January 2009, the Veteran was furnished notice of 
the type of evidence needed in order to substantiate his 
claims, including new and material evidence required to 
reopen the previously denied claim of entitlement to service 
connection for catatonic schizophrenia, and including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service medical treatment records, records 
associated with an award of benefits from the Social Security 
Administration, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

To the extent that following action is fully favorable to the 
Veteran, further discussion is not required at this time.  


II.  New and material evidence. 

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2007); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective on and after August 
29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Right femur and hip

With respect to the right femur and hip claim, the 
evidence on file at the time of the February 2000 rating 
decision consisted of the Veteran's service treatment 
records, private medical records dated from June 1970 to 
April 1985, and VA records from June 1989 to August 1990.  

The evidence received since February 2000 consists of 
private medical evidence beginning in July 1966, the 
reports of VA examinations and treatment records beginning 
in June 1989, testimony provided the Veteran at a 
videoconference hearing in September 2006, the records 
associated with an award of disability benefits from the 
Social Security Administration, and written statements by 
and on behalf of the Veteran.  

The evidence received by VA after February 2000 includes 
private x-ray findings dated in August 1966 showing that the 
Veteran's right femur was united in excellent alignment.  The 
records from the Social Security Administration show that the 
Veteran underwent a total right hip replacement in 1991.  
These records also indicate that the Veteran had complaints 
of right hip pain.  The Veteran at the recent hearing 
provided new and probative testimony about the events that 
took place during his period of active service.  

Based on the foregoing, the Board finds that new and material 
evidence has been received.  

Accordingly, the claim of service connection for residuals of 
a fracture of the right femur with involvement of the right 
hip is reopened.  



ORDER

As new and material evidence sufficient to reopen the claims 
of service connection for the residuals of a fracture of the 
right femur with involvement of the right hip has been 
submitted, the appeal to this extent is allowed, subject to 
further action as will be discussed hereinbelow.  



REMAND

As the Veteran's claim of service connection for right femur 
and hip disability is reopened, further evidentiary 
developments and procedural action by the RO is now required.  

The issues of whether new and material evidence has been 
received to reopen the claims of service connection for a 
right ankle disorder and low back strain also may require 
further RO handling, based on the action taken in 
readjudicating the claim of service connection for the 
residuals of a fracture of the right femur with involvement 
of the right hip.  So they must remain in a pending status.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to send the Veteran a letter 
requesting that the he provide 
sufficient information, and as 
necessary signed authorization, to 
allow the RO to obtain any additional 
evidence pertinent to the claim of 
service connection for a right femur 
and hip condition.  The RO should also 
invite the Veteran to submit all 
pertinent evidence in his possession, 
and explain the type of evidence that 
it is his ultimate responsibility to 
submit.  

The RO's letter should clearly explain 
to the Veteran that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the Veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
any further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, and following completion 
of all indicated development, the RO 
should readjudicate the claim of 
service connection for the residuals of 
a right femur fracture with involvement 
of the hip on a de novo basis.  The RO 
should consider all pertinent legal 
authority in readjudicating the claim.  
Then, the RO should take all indicated 
action to readjudicate the matters of 
whether new and material evidence has 
been submitted to reopen the claims of 
service connection for a right ankle 
disorder and a low back condition.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an SSOC 
that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and affords them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until he is notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


